Citation Nr: 1821839	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  09-07 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for irritable bowel syndrome (IBS) with removal of colon. 

2.  Entitlement to service connection for bradycardia with tranischemic attacks and status post pacemaker implantation (bradycardia), to include as due to exposure to herbicide agents and as secondary to service-connected coronary atherosclerosis. 

3. Entitlement to an initial rating in excess of 30 percent for coronary atherosclerosis (CAD). 


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to October 1970 and from December 1990 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. In January 2015 and June 2017, the Board remanded the issue for further evidentiary development and adjudication. The matter has returned to the Board for appellate consideration.

By way of background, in the June 2011 rating decision, the RO granted service connection for CAD, and assigned a 30 percent disabling rate as of March 7, 2002.  The Veteran contends that he is entitled to the next higher rating of 60 percent disabling rate. 

In June 2011 and August 2012, the Veteran testified before the RO. The transcript of the hearing is of record.  


FINDINGS OF FACT

1. A diagnosis of IBS has not been established at any time during the appeal period.

2. The Veteran's bradycardia did not manifest during service or for several years after and is not shown to be causally or etiologically related to an in-service event, injury or disease. 

3. Prior to February 24, 2012, the Veteran's CAD has been manifested by a workload of greater than 5 METs but not greater than 7 METs resulting in fatigue; but not by more than one episode of acute congestive heart failure, or a workload of greater than 3 METs but not greater than 5 METs resulting in fatigue, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

4. From February 24, 2012 forward, the Veteran's CAD has been manifested by a workload of greater than 3 METs but not greater than 5 METs resulting in fatigue; but not by chronic congestive heart failure or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.


CONCLUSION OF LAW

1. The criteria for service connection for IBS have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 

2. The criteria for service connection for bradycardia have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 

3. Prior to February 24, 2012, the criteria for a rating in excess of 30 percent for CAD have not been met; but from February 24, 2012 forward, a rating of 60 percent for CAD is warranted. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.104, Diagnostic Code 7005 (2017).


	(CONTINUED ON NEXT PAGE)




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The matter was Remanded in June 2017 for the purpose of securing records from the Social Security Administration (SSA) and updated VA treatment records, affording the Veteran a VA examination, and obtaining a medical opinion with respect to that examination.  VA treatment records have been obtained as have records from the SSA.  A VA examination was conducted in July 2017 with a corresponding report.  The Board finds that there was substantial compliance with the June 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008)).

Since the 2017 Remand, the Veteran nor his representative has not raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

Service connection may also be established based on herbicide agent exposure. 38 C.F.R. § 3.307(a)(6). For VA purposes, an "herbicide agent" includes the chemicals 2,4-D; 2,4,5-T and its contaminant TCCD; cacodylic acid; and picloram. 38 C.F.R. § 3.307(a)(6)(i). For the purposes of determining herbicide agent exposure, a veteran who served in qualifying locations is presumed to have been exposed to an herbicide agent. 38 C.F.R. § 3.307(a)(6)(iii). If the Veteran is presumed to have been exposed to herbicide agents, the Veteran is entitled to a presumption of service connection for certain disorders. See 38 C.F.R. § 3.309(e). This presumption is specifically limited to those diseases listed. Id.  Here, in this case, bradycardia is not one of the diseases entitled to presumptive service connection.  As such, the Veteran cannot avail himself of this theory of service connection. 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).




A. IBS

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . . In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Begmetich v. Brown, 104 F.3d 1328, 1332   (Fed. Cir. 1997).

A review of post-service treatment records shows that the Veteran has never been diagnosed with IBS.  In the February 2012 VA examination, the Veteran stated that prior to his rectal cancer surgery, he would have four to five bowel movements a day with various stool consistency.  The Veteran recalled no pain or cramping associated with his bowel movements.  Based on the service treatment records, the post-service treatment records, and the Veteran's statements, the examiner opined that there is no evidence of symptoms consistent with or a diagnosis of IBS prior to the development of rectal cancer.  There was a one-time bowel issue in 2009, a few days prior to his colonoscopy that diagnosed the Veteran with rectal cancer.  The examiner noted that the one-time bowel issue could have easily been a symptom of the Veteran's rectal mass rather than any indicator of a potential IBS. 

In the November 2012 VA examination, the Veteran reported that he was unsure whether he experienced stomach cramps or any stomach-related pain. The examiner explained that according to the current IBS diagnostic criteria, abdominal pain or discomfort is a prerequisite clinical feature of IBS. Although the treatment records intermittently indicated diarrhea, there is no evidence in the treatment records or by the Veteran's own statement that the Veteran had recurrent abdominal pain or discomfort.  As such, the examiner opined that a diagnosis of IBS was not possible.  The examiner further determined that the medical records are insufficient to make a diagnosis of IBS.  Additionally, the examiner opined that a current diagnosis of IBS is not possible given the structural alteration of the Veteran's bowel since the Veteran had 43 cm of his colon removed, along with his rectum and anus. 

In the July 2017 VA addendum opinion, the reviewer affirmed the previous examiners' opinions and opined that based on the review of the treatment records and the August 2012 Veteran's testimony, the Veteran did not and does not meet the diagnostic criteria for IBS. The reviewer cited to Harrison's Internal Medicine that stated the diagnostic criteria for IBS requires recurrent abdominal pain or discomfort at least three days per month in the last three months associated with two or more of the following: (1) improvement with defecation; (2) onset associated with a change in frequency of stool; and (3) onset associated with a change in form (appearance) of stool.  Here, the records show that although the Veteran endorsed change in frequency of stool and appearance of stool, he denied having any abdominal pain or discomfort.  Based on these findings, the examiner determined that a diagnosis of IBS was not possible.

The Board gives great probative value to the VA examiners' opinions.  The Board finds that the Veteran likely had persistent diarrhea and constipation in 2007; however, the Veteran never endorsed having abdominal pain or discomfort, an essential element in diagnosing a patient with IBS.  The Veteran denied abdominal pain or discomfort in the February 2012 VA examination, November 2012 VA examination, and August 2012 testimony.  The examiners all opined that a diagnosis of IBS was not possible.    

The Board acknowledges the Veteran's statement that he has IBS that he believes is related to service. However, the Board finds that there is low probative value to the Veteran's statement as he is not competent to identify his condition as such identification requires medical expertise beyond that of a lay person. See Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); 38 C.F.R. § 3.307(a)(6)(i). Thus, the Board finds that there is no competent and credible evidence of record that establishes that the Veteran has IBS. 

Despite the Veteran's claim for service connection for IBS, the evidence of record does not show that he has, or has had, the claimed disability at any time during the appeal period. In the absence of proof of present disability there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Accordingly, the preponderance of the evidence is against the claim of entitlement to service connection for ischemic heart disease. The benefit-of-the-doubt rule does not apply and service connection is not warranted. Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Bradycardia

After a review of the record, the Board finds that although the Veteran has a current diagnosis of bradycardia, he does not meet the standards for direct service connection as the preponderance of the evidence supports a finding that there was no in-service incurrence or aggravation of a disease or injury, and no medical nexus between active service and the current disability has been established. 

In regards to the first element of direct service connection (a current disability), the medical evidence reflects a diagnosis of bradyarrhythmia with sinus arrest, and as such the Board finds that the first element has been met. 

Concerning the second element, the preponderance of the evidence supports a finding that there was no in-service incurrence or aggravation of a disease or injury. The service treatment records are silent for any complaints, symptoms, or diagnoses of heart-related impairment during his service. Further, at the time of service discharge, he had normal heart with no complaints, treatment, or symptoms of pain or pressure in the chest, or palpitation or pounding of the heart.  The first reference to bradycardia is not shown until 1994, about three years after service. 

Moreover, the preponderance of the evidence is against a finding that the Veteran's currently diagnosed bradycardia manifested is causally or etiologically related to an in-service event, injury or disease, to include as due to exposure to herbicide agents and as secondary to service-connected CAD. In so finding, the Board gives great probative value to the September 2016 VA examiner's opinions as her findings are well supported by, and consistent with, the record as noted above.  Specifically, in the September 2016 VA examination for bradycardia, the examiner opined that the Veteran's bradycardia with sinus arrest (SSS) is less likely than not incurred in or caused by the claimed in-service injury, event or illness as current medical literature reveals no evidence that military service, nor exposure to herbicide agents, causes, results in or aggravates bradycardia with sinus arrest nor sick sinus node dysfunction. The examiner cited to the American Heart Association, Mayo Clinic, and American Family Physician that essentially stated that causes of bradycardia (heart rate of less than 60 beats per minute in adults) is due to sinoatrial node, conduction pathways of the heart, metabolic problems, or damage to the heart from a heart attack or heart disease.  The examiner acknowledged that the Veteran is service-connected to CAD; however, the examiner still opined that the Veteran's bradycardia is less likely than not proximately due to or the result of the Veteran's CAD.  The examiner explained that the Veteran's bradycardia was diagnosed more than 10 years before the Veteran's heart disease manifested. The Veteran had bradycardia in 1994, and the Veteran was diagnosed with CAD in 2005. As such, the Veteran's bradycardia was not a result of his CAD as it pre-existed prior to the heart disease.  The examiner also noted that the Veteran's bradycardia was not aggravated beyond its natural progression by an in-service event, injury or illness as the Veteran's bradycardia is asymptomatic with no clinical evidence of progression or aggravation from his service-connected CAD.  Reference was made to a 2009 testing that confirmed that there was no progression of the Veteran's bradycardia and a 2014 and 2016 electrocardiogram (EKG) revealed unremarkable findings.  In fact, the Veteran's bradycardia has been successfully treated with a pacemaker and is asymptomatic.  A review of the treatment records also confirms that the Veteran has a past medical history of bradycardia but no longer has any issues related to this condition.

In conclusion, although the Veteran has established a current disability, the preponderance of the evidence establishes that there was no in-service event or injury, that his bradycardia was not manifested during service or for many years thereafter and is not otherwise related to his active service. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.




II. Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.321, 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  That being said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  This practice is known as staged ratings. Id.  

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the Veteran.  38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's CAD is assigned multiple staged ratings under Diagnostic Code 7005. 38 C.F.R. § 4.104, Diagnostic Code 7005. Diagnostic Code 7005 provides ratings for arteriosclerotic heart disease (coronary artery disease), and requires documented coronary artery disease.

Under Diagnostic Code 7005, a 10 percent rating is warranted for arteriosclerotic heart disease (coronary artery disease) resulting in a workload of greater than 7 METs but not greater than 10 METs causing in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required. Id.  A 30 percent rating is warranted for arteriosclerotic heart disease resulting in a workload of greater than 5 METs but not greater than 7 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray. Id. 

A 60 percent rating is warranted for arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id. Finally, a 100 percent rating is warranted for arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent. Id.

If non-service-connected arteriosclerotic heart disease is superimposed on service-connected valvular or other non-arteriosclerotic heart disease, the adjudicator is to request a medical opinion as to which condition is causing the current signs and symptoms. 38 C.F.R. § 4.104, Diagnostic Code 7005.

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note 2.

A review of post-service treatment records show that prior to February 24, 2012 the Veteran had mild to normal cardiac findings.  For instance, a 1996 stress test revealed normal findings with no evidence of ischemia.  In 1999, the Veteran was treated for transient ischemic attack but was determined to be stable with medication without any complication or recurrence of previous symptomatology. A 2001 treadmill stress test revealed no myocardial perfusion abnormality.  In 2004, the Veteran complained of atypical chest pain, but a stress test revealed normal findings and a 2004 x-ray scan of the chest revealed only minor abnormality. A 2005 EKG showed the Veteran was able to perform up to 13.7 METs and was negative for chest pain and ischemic changes. In 2009, the Veteran had normal heart rate and rhythm with occasional chest pain.  A February 2009 CT scan of the cardiac revealed mild abnormalities and mild elevation of coronary artery calcium, but an October 2009 x-ray scan of the chest revealed no acute cardiopulmonary process. 

On February 24, 2012 VA examination, the VA examiner determined that the Veteran has a workload of greater than 3 METs but not greater than 5 METs. On examination, the Veteran's heart rate was 62 beats per minute with regular rhythm and normal heart sound. A January 2012 and February 2012 EKG revealed normal findings.  On an interview-based METs test, the Veteran stated that he has fatigue.  The examiner determined that the Veteran's workload consists of greater than 3 METs but not greater than 5 METs. The examiner stated that the METs level limitation was not solely due to the heart condition, but with consideration to the other non-cardiac medical conditions, such as the Veteran's lung disease, history of rectal cancer, and non-cardiac related atypical chest pain. 

In the September 2016 VA examination, the Veteran's CAD stayed relatively the same with no significant changes from the February 2012 VA examination.  The Veteran's heart rate was 60 beats per minute with regular rhythm and normal heart sound.  An August 2016 and September 2016 EKG revealed normal findings. An exercise stress test was not provided as the Veteran denied having symptoms attributable to a cardiac condition with any level of physical activity.  

For the period prior to February 24, 2012, there was no evidence of arteriosclerotic heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs causing dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. Based on the VA examinations, treatment records, and lay evidence, the Board finds that, as of February 24, 2012 forward, the Veteran is warranted a rating of 60 percent. No additional higher or alternative ratings under different Diagnostic Codes are warranted, however. Arteriosclerotic heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, has not been demonstrated. 38 C.F.R. § 4.104, Diagnostic Codes 7000 - 7004, 7006-7008, 7010-7123. 

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Based on the evidence of record, the Board finds that an initial rating of 30 percent, but no higher, for CAD from March 7, 2002 to February 23, 2012 is affirmed.  However, from February 24, 2012 forward, the preponderance of the evidence shows the Veteran should be awarded a disabling rating of 60 percent.  As such, the benefit-of-the-doubt doctrine as to these periods is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is partially granted.






	(ORDER ON NEXT PAGE)



ORDER

Entitlement to service connection for irritable bowel syndrome (IBS) with removal of colon is denied. 

Entitlement to service connection for bradycardia with tranischemic attacks and status post pacemaker implantation (bradycardia), to include as due to exposure to herbicide agents and as secondary to service-connected coronary atherosclerosis is denied. 

Entitlement to an initial rating in excess of 30 percent for coronary atherosclerosis prior to February 24, 2012 is denied. 

Entitlement to an initial rating of 60 percent for coronary atherosclerosis from February 24, 2012 forward is granted. 




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


